Case: 13-60081      Document: 00512521779         Page: 1    Date Filed: 02/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 13-60081                            February 4, 2014
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
JEAN BUNGANGA MANSI,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 588 554


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Jean Bunganga Mansi, a native and citizen of the Democratic Republic of
Congo (DRC) petitions this court for review of an order of the Board of Immigration
Appeals (BIA) dismissing his appeal from an order of the immigration judge (IJ) and
denying him a remand. The IJ’s denial of Mansi’s requests for asylum, withholding
of removal, and relief under the Convention Against Torture (CAT) were grounded in
an adverse credibility finding. The BIA concluded that this finding was not clearly
erroneous and that Mansi had not shown entitlement to the requested relief. The

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60081      Document: 00512521779      Page: 2     Date Filed: 02/04/2014


                                   No. 13-60081

BIA also concluded that Mansi had not shown error in connection with the IJ’s
decisions to exclude certain evidence and to dispense with closing arguments.
Finally, the BIA denied his motion to remand, which was grounded in his challenge
to the disputed evidentiary rulings.
      Now, Mansi insists that he was credible and proved his entitlement to relief.
We review the legal conclusions of the BIA and IJ de novo, and their factual findings
are reviewed for substantial evidence. Majd v. Gonzales, 446 F.3d 590, 594 (5th Cir.
2006). Reversal under the latter standard is not warranted absent a showing “not
only that the evidence supports a contrary conclusion, but also that the evidence
compels it.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006) (internal quotation
marks and citation omitted). Among the findings that we review for substantial
evidence are the factual conclusions that an alien is not eligible for asylum,
withholding of removal, or relief under the CAT. Zhang v. Gonzales, 432 F.3d 339,
344 (5th Cir. 2005). We will defer to an immigration court’s credibility determination
“unless, from the totality of the circumstances, it is plain that no reasonable fact-
finder could make such an adverse credibility ruling.” Wang v. Holder, 569 F.3d 531,
538 (5th Cir.2009) (internal quotation marks omitted).
      Our review of the record and the appellate briefs shows that this standard has
not been met. Both the IJ and the BIA noted several material discrepancies betwixt
Mansi’s testimony and his application for relief.            The adverse credibility
determination in this case is thus supported by specific reasons derived from the
record. The evidence does not compel a conclusion that no reasonable factfinder could
have found Mansi not to be credible. See Wang, 569 F.3d at 538; Chen, 470 F.3d at
1134. To the extent Mansi argues otherwise, this argument is unavailing.
      Likewise unavailing are Mansi’s arguments concerning evidentiary rulings,
closing arguments, and his motion to remand. When reviewing the BIA’s denial of a
motion to remand, we apply “a highly deferential abuse of discretion standard.”
Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir. 2006). The remand was grounded in
Mansi’s contention that certain evidence should not have been excluded and that
closing arguments should have been permitted. “The test for admissibility of evidence


                                          2
    Case: 13-60081      Document: 00512521779       Page: 3    Date Filed: 02/04/2014


                                     No. 13-60081

in a deportation proceeding is whether the evidence is probative and whether its use
is fundamentally fair so as not to deprive the alien of due process of law.” Bustos-
Torres v. INS, 898 F.2d 1053, 1055 (5th Cir. 1990); see also Bouchikhi v. Holder, 676
F.3d 173, 180 (5th Cir. 2012). Mansi has not shown substantial prejudice arising
from the challenged rulings. See Bouchikhi, 676 F.3d at 180. Furthermore, the
exclusion of two documents was permissible under 8 C.F.R. § 1003.31(c), which
provides that the IJ “may set and extend time limits for the filing of applications and
related documents.”
      In sum, Mansi has not shown that the BIA’s rulings were in error, nor has he
shown that the BIA abused its discretion by denying him a remand. Consequently,
his petition for review is DENIED.




                                          3